Case 2:21-cv-03561-JVS-E Document 21 Filed 07/21/21 Page1lof1 Page ID #:88

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 21-03561JVS(Ex) Date July 21, 2021

 

Title Jamil Gulmann Shihab, etc v Rap-Up, LLC, et al

 

 

Present: The James V. Selna, U.S. District Court Judge
Honorable
Lisa Bredahl Not Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: [IN CHAMBERS] ORDER RE SCHEDULING DATES

The Court has read and considered the parties Rule 26(f) Report and sets the following dates:

Jury Trial August 9, 2022 at 8:30 a.m.
File Findings of Fact and Conclusions of Law by August 2, 2022
Final PreTrial Conference July 25, 2022 at 11:00 a.m.

File PreTrial Documents not later than July 18, 2022
File motions in limine not later than June 27, 2022
Discovery Cut-off April 26, 2022
Expert Discovery Cut-off July 5, 2022
Initial disclosure of Experts not later than May 24, 2022
Rebuttal disclosure of Experts not later than June 21, 2022
Law and Motion Cut-off June 20, 2022 at 1:30 p.m.
Motions to be filed and served not later than May 23, 2022

Counsel inform the Court that their selection for a settlement procedure pursuant to Local Rule
16-15 is ADR #2, before the Court’s Attorney Settlement Panel. The Court orders that any settlement
discussions shall be completed not later than May 13, 2022. Counsel shall file a Joint Report of the
parties regarding outcome of settlement discussions, the likelihood of possible further discussions and
any help the Court may provide with regard to settlement negotiations not later than seven (7) days after
the settlement conference.

The Scheduling Conference set for July 26, 2021 at 11:30 a.m. is VACATED.

 

Initials of Preparer Imb

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
